Darrell Hickman, Justice, dissenting. The majority are affirming this case because the appellant failed to abstract in the briefs the findings of the referee and the commission. Our Rule 9 provides that we may affirm an appeal if we find a violation of the requirement that the record be abstracted in the brief. The rule does, however, have several other provisions. First, the failure must be flagrant. In view of our decision in a case overlooking a similar violation, I would not affirm this case on the basis of Rule 9. See Goodloe v. Goodloe, 253 Ark. 550, 487 S.W. 2d 593 (1972). Second, our rule provides that we may give the attorney an opportunity to supply the deficiency. In this case I would grant that permission and then decide the case on the merits. Necessarily, we must look to the type of lawsuit and the parties involved in enforcing this rule. Also, it is a matter of judgment and I feel that the judgment of the majority in this case is wrong because we have all the facts necessary to make a decision and the severe penalties authorized by Rule 9 should be reserved for obviously flagrant violations which cannot be overlooked. I might add that the appellee in this case has not requested dismissal of this case because of the violation of Rule 9. Therefore, I respectfully dissent from the majority. I am authorized to state Harris, C.J., joins in this dissent.